Exhibit 10.1

EXECUTION VERSION

 

J.P. MORGAN

SECURITIES LLC

JPMORGAN CHASE

BANK, N.A.

383 Madison Avenue

New York, New York

10179

 

MERRILL LYNCH,

PIERCE, FENNER &

SMITH INCORPORATED

BANK OF AMERICA, N.A.

One Bryant Park

New York, New York 10036

 

THE BANK OF TOKYO-

MITSUBISHI UFJ, LTD.

1251 Avenue of the

Americas

New York, NY 10020

 

U.S. BANK

NATIONAL

ASSOCIATION

Hearst Tower

214 N. Tryon Street

Charlotte, NC 28202

 

WELLS FARGO

SECURITIES, LLC

WELLS FARGO

BANK, NATIONAL

ASSOCIATION

One Wells Fargo Center

301 South College Street

Charlotte, NC 28288-

0737

CONFIDENTIAL

January 26, 2016

Bridge Term Loan Facility

Commitment Letter

Total System Services, Inc.

One TSYS Way

Columbus, Georgia, 31901

Attention:    Paul M. Todd, Senior Executive Vice President and Chief Financial
Officer

$2,000 Million Bridge Term Loan Facility

Ladies and Gentlemen:

You have advised J.P. Morgan Securities LLC (“JPMorgan”), JPMorgan Chase Bank,
N.A. (“JPMorgan Chase Bank”), Merrill Lynch, Pierce, Fenner & Smith Incorporated
(together with its designated affiliates, “MLPF&S”), Bank of America N.A. (“Bank
of America”), The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”), U.S. Bank
National Association (“U.S. Bank”), Wells Fargo Securities, LLC (“Wells Fargo
Securities”) and Wells Fargo Bank, National Association (“Wells Fargo Bank” and
together with JPMorgan, JPMorgan Chase Bank, MLPF&S, Bank of America, BTMU, U.S.
Bank and Wells Fargo Securities, the “Commitment Parties”, “us” or “we”) that
Total System Services, Inc., a Georgia corporation (“you” or the “Borrower”)
intends to acquire (the “Acquisition”), through a stock purchase, TransFirst
Holdings Corp. (the “Target”) from Vista Equity Partners Fund V, L.P, Vista
Equity Partners Fund V-A, L.P., Vista Equity Partners Fund V-B, L.P., Vista
Equity Partners Fund V Executive, L.P., VEPF V FAF, L.P. and Vista Equity
Associates, LLC (collectively, the “Sellers”) pursuant to a Stock Purchase
Agreement (together with all exhibits, schedules and disclosure letters thereto,
the “Purchase Agreement”) dated as of January 26, 2016 among the Target, the
Sellers, and the Borrower. Capitalized terms used but not defined herein are
used with the meanings assigned to them in the Exhibits attached hereto. This
letter, Exhibit A (the “Summary of Terms”) and Exhibit B attached hereto, are
collectively referred to as the “Commitment Letter”. The Acquisition, the
entering into and funding of the Bridge Term Loan Facility (as defined below)
and all related transactions are hereinafter collectively referred to as the
“Transaction.”



--------------------------------------------------------------------------------

In connection therewith (a) JPMorgan Chase Bank is pleased to offer to be the
sole administrative agent (in such capacity, the “Administrative Agent”) for a
$2,000 million senior bridge term loan facility to the Borrower (the “Bridge
Term Loan Facility”), (b) Bank of America is pleased to offer to be the sole
syndication agent (in such capacity, the “Syndication Agent”), (c) each of BTMU,
U.S. Bank and Wells Fargo Bank is pleased to offer to be a co-documentation
agent (each in such capacity, a “Co-Documentation Agent”) for the Bridge Term
Loan Facility and (d) each of JPMorgan Chase Bank, Bank of America, BTMU, U.S.
Bank and Wells Fargo Bank (collectively the “Lead Banks”) hereby commit (on a
several and not joint basis) to provide $700 million, $700 million, $200
million, $200 million and $200 million, respectively, of the Bridge Term Loan
Facility, upon and subject only to the terms and conditions set forth in this
Commitment Letter (it being understood that any event occurring after the date
hereof and prior to the Closing Date that would result in a mandatory prepayment
with respect to the Bridge Term Loan Facility after the funding thereof as set
forth in Exhibit A shall reduce commitments with respect to the Bridge Term Loan
Facility under this Commitment Letter or result in a prepayment of Bridge Term
Loans, as applicable, as set forth on Exhibit A). In addition, each of JPMorgan,
MLPF&S, BTMU, U.S. Bank and Wells Fargo Securities is pleased to advise you of
its willingness in connection with the foregoing commitments, to act as a joint
lead arranger and a joint bookrunner for the Bridge Term Loan Facility (in such
capacity, the “Lead Arrangers”).

It is agreed that (a) JPMorgan Chase Bank will act as sole Administrative Agent
for the Bridge Term Loan Facility, (b) Bank of America will act as sole
Syndication Agent for the Bridge Term Loan Facility, (c) BTMU, U.S. Bank and
Wells Fargo Bank will each act as a Co-Documentation Agent for the Bridge Term
Loan Facility and (d) JPMorgan, MLPF&S, BTMU, U.S. Bank and Wells Fargo
Securities will act as the joint lead arrangers and joint bookrunners for the
Bridge Term Loan Facility. It is further agreed that JPMorgan will have “lead
left” placement in any and all marketing materials and documentation used in
connection with the Bridge Term Loan Facility and have authority typically
associated with “lead left” placement and that MLPF&S will be immediately to the
“right” of JPMorgan in any and all marketing materials and documentation used in
connection with the Bridge Term Loan Facility. No other agents, co-agents,
arrangers or bookrunners will be appointed and no other titles will be awarded
without the prior consent of the Commitment Parties.

The commitments and/or agreements of each Commitment Party hereunder are solely
subject to the satisfaction (or waiver) of each of the conditions precedent
expressly set forth in Exhibit B and the following conditions precedent: (a) the
execution and delivery of definitive documentation for the Bridge Term Loan
Facility (the “Term Facility Documentation”) consistent with this Commitment
Letter and (b) between the date of the Purchase Agreement and the Closing Date,
there shall not have occurred a Company Material Adverse Effect, and upon
satisfaction (or applicable waiver) of such conditions, the funding of the
Bridge Term Loan Facility shall occur (the conditions described in this sentence
including clause (a) and (b) hereof, the “Funding Conditions”). As used herein,
“Company Material Adverse Effect” shall have the meaning set forth in the
Purchase Agreement.

Notwithstanding anything in this Commitment Letter, the Fee Letters (as
hereinafter defined) or the Term Facility Documentation to the contrary, (a) the
only representations relating to you and your subsidiaries, the Target and its
subsidiaries and their respective businesses the accuracy of which shall be a
condition to availability of the Bridge Term Loan Facility on the Closing Date
shall be (i) such of the representations made by the Target (or its affiliates)
in the Purchase Agreement as are material to the interests of the Lenders, but
only to the extent that the accuracy of any such representation is a condition
to your (or your affiliates’) obligations to close under the Purchase Agreement
or you have the right to terminate your (or your affiliates’) obligations under
the Purchase Agreement as a result of a breach of such representations in the
Purchase Agreement (the “Specified Purchase Agreement Representations”) and
(ii) the Specified Representations (as defined below), and (b) the terms of the
Term Facility Documentation shall be in a form such that they do not impair
availability of the Bridge Term Loan

 

-2-



--------------------------------------------------------------------------------

Facility on the Closing Date if the conditions set forth in the immediately
preceding paragraph and in Exhibit B to this Commitment Letter are satisfied.
For purposes hereof, “Specified Representations” means the representations and
warranties set forth in Exhibit A relating to corporate existence and
qualification, corporate or organizational power and authority to enter into the
Term Facility Documentation, due authorization, execution and delivery, in each
case, as they relate to the entering into and performance of the Term Facility
Documentation, the enforceability of the Term Facility Documentation, no
conflicts (x) with applicable laws that would result in a Material Adverse
Effect (to be defined substantially consistent with the definition thereof in
the Existing Credit Agreement), or (y) with organizational documents (in the
case of each of (x) and (y), solely as they relate to conflicts arising as a
result of entering into and the incurrence of the loans made under the Term
Facility Documentation and, if any and only as required, the provision of the
guarantees in respect thereof), use of proceeds, solvency of Borrower and its
subsidiaries (on a consolidated basis) as of the Closing Date, as evidenced by a
certificate substantially in the form of Exhibit C to the Commitment Letter,
Patriot Act, Federal Reserve margin regulations, the Investment Company Act,
OFAC, FCPA and anti-money laundering (with respect to OFAC, FCPA and anti-money
laundering, as to compliance in all material respects by the Borrower and its
subsidiaries, other than the Target and its subsidiaries). Notwithstanding
anything in this Commitment Letter, the Fee Letters or the Term Facility
Documentation to the contrary, the only conditions to each Commitment Party’s
commitment hereunder and availability of the Bridge Term Loan Facility on the
Closing Date are expressly set forth in the immediately preceding paragraph and
in Exhibit B. This paragraph, and the provisions herein, shall be referred to as
the “Limited Conditionality Provision” and shall constitute a condition
precedent as referenced in Exhibit B. It being understood and agreed that there
are no other conditions (implied or otherwise) to the commitments hereunder,
including compliance with the terms of this Commitment Letter, the Fee Letter or
the Term Facility Documentation (including obtaining any amendments or approvals
under the Existing Credit Agreement and the Credit Agreement dated September 10,
2012, among the Borrower, JPMorgan Chase Bank, N.A., as administrative agent and
the lenders and other agents party thereto (as amended, supplemented or
otherwise modified up to the date hereof, the “Existing 2012 Facility”)), it
being understood the Funding Conditions are conditions to the commitments
hereunder.

JPMorgan and MLPF&S intend to syndicate the Bridge Term Loan Facility to a group
of lenders identified by them in consultation with you and reasonably acceptable
to you (together with JPMorgan Chase Bank, Bank of America, BTMU, U.S. Bank and
Wells Fargo Bank, the “Lenders”). JPMorgan and MLPF&S intend to commence
syndication of the Bridge Term Loan Facility promptly upon your acceptance of
this Commitment Letter and the Fee Letters. You agree to actively assist
JPMorgan and MLPF&S in achieving a syndication of the Bridge Term Loan Facility
that is satisfactory to them and you until the earlier of (i) occurrence of a
Successful Syndication and (b) the day that is 45 days following the Closing
Date. Such assistance shall include your (a) providing, and using commercially
reasonable efforts to cause your advisors to provide, the Commitment Parties and
the other Lenders upon request with all information (including information and
evaluations prepared by you or your advisors) reasonably deemed necessary by
JPMorgan and MLPF&S to complete syndication, including, but not limited to, the
Projections (as defined below) (the “Information”), (b) assisting in the
preparation of a confidential information memoranda (“Confidential Information
Memorandum”) and other customary marketing materials to be used in connection
with the syndication of the Bridge Term Loan Facility (the “Information
Materials”), (c) using commercially reasonable efforts to ensure that the
syndication efforts of JPMorgan and MLPF&S benefit materially from your existing
banking relationships, (d) otherwise using commercially reasonable efforts to
assist JPMorgan and MLPF&S in their syndication efforts, including by making
your officers and advisors available to attend and make presentations regarding
the business and prospects of the Borrower and its subsidiaries, as appropriate,
at one or more meetings of prospective Lenders at times and locations to be
mutually agreed and (e) your using your commercially reasonable efforts to
obtain corporate credit and/or corporate family ratings for the Borrower (on a
pro forma basis after giving effect to the Transaction) from each of Moody’s
Investors Service, Inc.

 

-3-



--------------------------------------------------------------------------------

(“Moody’s”) and Standard & Poor’s Financial Services LLC (“S&P”) as soon as
practicable. At the option of JPMorgan and MLPF&S, you agree to use commercially
reasonable efforts (x) to enter into the Term Facility Documentation with the
Lenders as soon as practicable after the date hereof or (y) at your election (in
lieu of entering into the Term Facility Documentation), to enter into one or
more joinder agreements to this Commitment Letter as soon as practicable after
the date hereof executed by the applicable Lenders, the Commitment Parties and
you (“Joinder Agreements”) (which Joinder Agreements shall provide that the
commitments of the Lenders thereunder shall be subject to the same terms and
conditions as are applicable to the commitments of the Lead Banks under this
Commitment Letter, with the fees payable to such Lenders to be as set forth in
such Joinder Agreements, in each case pursuant to which such Lenders shall
assume a proportion of the commitments with respect to the Bridge Term Loan
Facility as set forth in such Term Facility Documentation or Joinder Agreements,
as applicable, with a corresponding reduction in the commitments of the Lead
Banks by the amount so assumed, provided that, except as otherwise provided
above, no Lead Bank shall be released or novated from their commitments under
this Commitment Letter in connection with any other assignments (other than an
assignment pursuant to the Term Facility Documentation) contemplated under this
Commitment Letter in connection with the syndication of the Bridge Term Loan
Facility and shall remain obligated with respect to such commitments through the
Closing Date notwithstanding any such assignment. To facilitate a Successful
Syndication, you agree that, until the earliest of completion of a Successful
Syndication, termination of the syndication (as determined by JPMorgan and
MLPF&S), and 45 days following the funding of the Bridge Term Loan Facility, the
Borrower will not, and will not permit its subsidiaries to, offer, syndicate or
issue, or attempt to offer, syndicate or issue, any debt securities or
syndicated bank financing that, in the reasonable judgment of JPMorgan and
MLPF&S, would reasonably be expected to adversely impact in any material respect
the syndication of the Bridge Term Loan Facility (other than any indebtedness
the net proceeds of which are to be used to prepay or reduce the commitments
under the Bridge Term Loan Facility).

Notwithstanding the foregoing or anything to the contrary set forth in this
Commitment Letter, the Fee Letters or the Term Facility Documentation, (a) the
Borrower shall not be required to disclose communications relating to any
litigation or investigation, or the conduct thereof, solely to the extent that
such disclosure would reasonably be expected to result in the waiver of the
attorney-client privilege or work product protection applicable thereto (but for
the avoidance of doubt any such limitation on disclosure shall not limit any
representations made by the Borrower with respect to the accuracy or
completeness of information hereunder or under the Term Facility Documentation),
and (b) without limiting your obligation to assist in the syndication of the
Bridge Term Loan Facility as provided herein, neither of (x) obtaining the
ratings referred to above, or (y) the achievement of a Successful Syndication
nor any other agreement in this Commitment Letter with respect to the
syndication process shall constitute a condition precedent to the commitments of
the Commitment Parties hereunder or the funding of the Bridge Term Loan Facility
on the Closing Date.

It is understood and agreed that JPMorgan and MLPF&S will manage and control all
aspects of the syndication in consultation with you, including decisions as to
the selection of prospective Lenders and any titles offered to proposed Lenders,
when commitments will be accepted and the final allocations of the commitments
among the Lenders. It is understood that no Lender participating in the Bridge
Term Loan Facility will receive compensation from you in order to obtain its
commitment, except on the terms contained herein, in the Fee Letters (in the
case of the Lead Banks and their affiliates, if applicable) and in Exhibit B.

You represent and warrant that (a) all written Information which has been or is
hereafter made available to any of the Commitment Parties or the Lenders by you
or any of your Representatives (or on your or their behalf, but only to your
knowledge with respect to any written Information that is provided by the
Sellers, the Target, their subsidiaries or their Representatives) in connection
with any aspect of the Bridge

 

-4-



--------------------------------------------------------------------------------

Term Loan Facility other than (i) information of a general economic or general
industry nature, or information and data prepared by a third party that is not
one of your Representatives or a third party acting on your or such
Representatives’ behalf, and (ii) all projections, financial estimates,
forecasts and other forward-looking information (“Projections”), as and when
furnished and taken as a whole (after giving effect to (x) with respect to
information delivered on or prior to the date hereof, supplements delivered on
or prior to the date hereof and (y) with respect to information delivered after
the date hereof, supplements delivered thereafter), is and will be complete and
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made and (b) the Projections that
have been or will be made available to us by you or any of your representatives
in connection with the transactions contemplated hereby have been or will be
prepared in good faith based upon assumptions believed by you to be reasonable
at the time furnished to us (it being understood and agreed that such
Projections are not to be viewed as facts and that actual results during the
period or periods covered by any such Projections may differ from the projected
results, and such differences may be material). You agree to furnish us with
further and supplemental information from time to time until the later of (x) a
Successful Syndication, but in no event exceeding 45 days after the Closing Date
and (y) the date of the initial borrowing under the Bridge Term Loan Facility
(the “Closing Date”) so that the representation and warranty in the immediately
preceding sentence would be correct in all material respects if the Information
were being furnished, and such representation, and warranty were being made, on
such date. In issuing this commitment and in arranging and syndicating the
Bridge Term Loan Facility, the Commitment Parties are and will be using and
relying on the Information without independent verification thereof.

You acknowledge that the Lead Arrangers on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks or another similar electronic system. In
connection with the syndication of the Bridge Term Loan Facility, unless the
parties hereto otherwise agree in writing, you shall be under no obligation to
provide Information Materials suitable for distribution to any prospective
Lender (each, a “Public Lender”) that does not wish to receive material
non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrower, the Target or their
affiliates, or the respective securities of any of the foregoing. Prior to
distribution of Information Materials to prospective Lenders, you shall provide
us with a customary letter authorizing the dissemination thereof.

By executing this Commitment Letter, you agree to reimburse each of the
Commitment Parties from time to time on demand for all reasonable and invoiced
out-of-pocket fees and expenses, including, but not limited to, (a) the
reasonable and invoiced fees, disbursements and other charges of counsel to the
Commitment Parties and the Administrative Agent (it being understood and agreed
that the Commitment Parties shall use a single transaction counsel in connection
with the principal negotiation and documentation of this Commitment Letter and
the Bridge Term Loan Facility (understanding that certain Commitment Parties may
have separate outside counsel provide limited review of all documentation at the
expense of such Commitment Parties), the fees for which the Lead Arranger’s
counsel currently estimate to be in a range separately communicated to you and
the Lead Arrangers agree to cause their counsel to notify you promptly if we
believe such estimate will be exceeded) and (b) out-of-pocket due diligence
expenses by each of the Commitment Parties in connection with the Bridge Term
Loan Facility, the syndication thereof prior to the Closing Date, the
preparation of the Term Facility Documentation and the other transactions
contemplated hereby. The provisions of this paragraph shall remain in full force
and effect regardless of whether the Term Facility Documentation shall be
executed and delivered, and notwithstanding the termination of this Commitment
Letter or any commitment or undertaking of the Commitment Parties hereunder.

 

-5-



--------------------------------------------------------------------------------

You agree to indemnify and hold harmless each of the Commitment Parties, each
Lender and each of their affiliates and their respective officers, directors,
employees, agents, advisors and other representatives (each, an “Indemnified
Party”) from and against (and will reimburse each Indemnified Party as the same
are incurred for) any and all claims, damages, losses, liabilities and expenses
(including, without limitation, the reasonable fees, disbursements and other
charges of counsel but in each case limited to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnified Parties taken as a whole and, if reasonably necessary, one local
counsel for all Indemnified Parties taken as a whole in each relevant
jurisdiction and, solely in the case of an actual or perceived conflict of
interest, one additional counsel (and if reasonably necessary, one local counsel
in each relevant jurisdiction) to each group of similarly situated affected
Indemnified Parties) that are actually incurred by or asserted or awarded
against any such Indemnified Party, in each case arising out of or in connection
with or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) any matters contemplated by this Commitment Letter
(including the Acquisition) or (b) the Bridge Term Loan Facility or any use made
or proposed to be made with the proceeds thereof (IN ALL CASES, WHETHER OR NOT
CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR
SOLE NEGLIGENCE OF THE INDEMNIFIED PARTY), except to the extent such claim,
damage, loss, liability or expense is found in a final, nonappealable judgment
by a court of competent jurisdiction (x) to have resulted from (i) such
Indemnified Party’s bad faith, gross negligence or willful misconduct or
(ii) the material breach by such Indemnified Party of its obligations under this
Commitment Letter or (y) to have arisen out of, or in connection with, any
proceeding that does not involve an act or omission by you or any of your
affiliates and that is brought by an Indemnified Person against any other
Indemnified Person (other than a claim related to such Indemnified Person acting
as a Lead Arranger, administrative agent, syndication agent or in another agency
or representative capacity). In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by you, your equityholders or creditors or an Indemnified Party,
whether or not an Indemnified Party is otherwise a party thereto and whether or
not the Closing Date occurs. You also agree that no Indemnified Party shall have
any liability (whether direct or indirect, in contract or tort or otherwise) to
you or your subsidiaries or affiliates, or to your or their respective equity
holders or creditors arising out of, related to or in connection with the
Acquisition, this Commitment Letter or any aspect of the Bridge Term Loan
Facility, except to the extent of direct, as opposed to special, indirect,
consequential or punitive, damages determined in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted from (i) such Indemnified
Party’s bad faith, gross negligence or willful misconduct or (ii) the material
breach by such Indemnified Party of its obligations under this Commitment
Letter. Additionally, you shall not have any liability (whether direct or
indirect, in contract or tort or otherwise) to the Commitment Parties or their
subsidiaries or affiliates, or to their respective equity holders or creditors
for any special, indirect, consequential or punitive, damages arising out of,
related to or in connection with the Acquisition, this Commitment Letter or any
aspect of the Bridge Term Loan Facility; provided that nothing contained in this
sentence shall limit your indemnity obligations to the extent set forth in this
paragraph. Notwithstanding any other provision of this Commitment Letter, no
Indemnified Party shall be liable for any damages arising from the use by others
of information or other materials obtained through electronic telecommunications
or other information transmission systems, other than for direct or actual
damages resulting from the bad faith, gross negligence or willful misconduct of
such Indemnified Party as determined by a final and nonappealable judgment of a
court of competent jurisdiction. The foregoing provisions in this paragraph
shall be superseded in each case by the applicable corresponding provisions
contained in the Term Facility Documentation upon the execution thereof and
thereafter shall have no further force and effect.

This Commitment Letter, the fee letter dated the date hereof and delivered
herewith among you and us (the “Arranger Fee Letter”) and the fee letter dated
the date hereof and delivered herewith between you,

 

-6-



--------------------------------------------------------------------------------

JPMorgan Chase Bank and JPMorgan (the “Agency Fee Letter” and collectively with
the Arranger Fee Letter, the “Fee Letters”) and the contents hereof and thereof
are confidential and, except for disclosure hereof or thereof as otherwise
permitted herein, may not be disclosed in whole or in part to any person or
entity without our prior written consent (or in the case of the Agency Fee
Letter, JPMorgan’s consent). The Commitment Parties hereby notify you that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), each of them is required to
obtain, verify and record information that identifies you, the Target and your
and their subsidiaries, which information includes your and their names and
addresses and other information that will allow each of the Commitment Parties
to identify you and them in accordance with the Act.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
Each Commitment Party agrees that it will not furnish confidential information
obtained from you to any of its other customers and that it will treat
confidential information relating to you and your affiliates with the same
degree of care as it treats its own confidential information. Each Commitment
Party further advises you that it will not make available to you confidential
information that it has obtained or may obtain from any other customer. In
connection with the services and transactions contemplated hereby, you agree
that each Commitment Party is permitted to access, use and, subject to the
confidentiality provisions of this Commitment Letter or other applicable
confidentiality agreements, share with any of its bank or non-bank affiliates,
agents, advisors (legal or otherwise) or representatives any information
concerning you or any of your affiliates (but no such information regarding any
of your customers) that is or may come into the possession of such Commitment
Party or any of such affiliates.

In connection with all aspects of the Bridge Term Loan Facility, you acknowledge
and agree that: (a) (i) the arranging and other services described herein
regarding the Bridge Term Loan Facility are arm’s-length commercial transactions
between you, on the one hand, and each of the Commitment Parties, on the other
hand that do not directly or indirectly give rise to, nor do you rely on, any
fiduciary duty to you or your affiliates on the part of any of the Commitment
Parties, (ii) you have consulted your own legal, accounting, regulatory and tax
advisors to the extent you have deemed appropriate, and (iii) you are capable of
evaluating and understanding, and you understand and accept, the terms, risks
and conditions of the transactions contemplated by this Commitment Letter;
(b) (i) each of the Commitment Parties has been, is, and will be acting solely
as a principal and, except as otherwise expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for you or any other person or entity and (ii) none of the
Commitment Parties has any obligation to you or any other person or entity with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein; and (c) each of the Commitment Parties and each of
their respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates, and none
of the Commitment Parties has any obligation to disclose any of such interests
to you or your affiliates. You agree that you will not claim that any Commitment
Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to you, in connection with the Bridge Term Loan
Facility.

The indemnification, fee, expense, jurisdiction, governing law, venue, waiver of
jury trial, syndication, agreement not to assert fiduciary duty claims,
agreements relating to activities of affiliates of the Commitment Parties,
confidentiality provisions contained herein and in the Fee Letters shall remain
in full force and effect regardless of whether the Term Facility Documentation
shall be executed and delivered, and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of any Commitment Party
hereunder. This Commitment Letter may not be amended or waived except by an
instrument in writing signed by the Borrower and each of the Commitment Parties.

 

-7-



--------------------------------------------------------------------------------

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letters nor any of their terms or substance
shall be disclosed by you, directly or indirectly, to any other person except
(a) to you, the Sellers, the Target, its subsidiaries and the officers,
directors, employees, affiliates, members, partners, stockholders, attorneys,
accountants, agents and advisors of the forgoing persons on a confidential and
need-to-know basis (provided that any disclosure of the Fee Letters or their
terms or substance to the Sellers, the Target, its subsidiaries or their
officers, directors, employees, affiliates, members, partners, stockholders,
attorneys, accountants, agents or advisors shall be redacted as to fees and
economic “market flex” provisions (including timing thereof) contained therein
in a customary manner), (b) in any legal, judicial or administrative proceeding
or as otherwise required by law or regulation or as requested by a governmental
authority (including, for the avoidance of doubt, in filings with the Securities
and Exchange Commission and other applicable regulatory authorities and stock
exchanges; provided that the terms and contents of any of the Fee Letters shall
not be included in any such disclosure in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges, but to the extent required by applicable law, you may disclose the
aggregate fee amounts in the Fee Letters as part of a generic disclosure of
total fees and expenses in connection with the aggregate sources related to the
Transactions) (in which case you agree, to the extent permitted by law, to
inform us promptly in advance thereof) and (c) the Summary of Terms may be
disclosed to potential Lenders and to any rating agency in connection with the
Bridge Term Loan Facility.

Each Commitment Party agrees that it will maintain the confidentiality of the
Confidential Information (as defined below), except that Confidential
Information (as defined below) may be disclosed (a) to its respective affiliates
and to its and its affiliates’ respective partners, directors, officers,
employees, agents, advisors, legal counsel, independent auditors and
professionals and other representatives (collectively, “Representatives”) (it
being understood and agreed that (i) Representatives will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential and (ii) a party making such information
available to its affiliates and its and their respective officers, directors and
employees agrees to be responsible for any breach of this paragraph that results
from the actions or omissions of such affiliates, officers, directors and
employees), (b) to the extent requested by any regulatory authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any legal process, subpoena, judicial or
administrative proceeding or similar compulsory process, provided such
Commitment Party agrees that it will notify you as soon as practical in the
event of any such disclosure (other than at the request of a regulatory
authority), unless such notification shall be prohibited by applicable law or
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Commitment Letter, the Fee Letters, or under
any documentation evidencing or relating to the Bridge Term Loan Facility or any
action or proceeding relating to this Commitment Letter, the Fee Letters, or any
documentation evidencing or relating to the Bridge Term Loan Facility or the
enforcement of rights hereunder or thereunder, (f) to potential or prospective
Lenders, participants or assignees; provided that the disclosure of any such
information to any Lenders or prospective Lenders or participants or prospective
participants or assignees or prospective assignees referred to above shall be
made subject to the acknowledgment and acceptance by such Lender or prospective
Lender or participant or prospective participant or assignee or prospective
assignee that such information is being disseminated on a confidential basis (on
substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to the Borrower and JPMorgan and MLPF&S, including,
without limitation, as agreed in any confidential information memorandum or
other marketing materials or in connection with the distribution of information
through Intralinks) in accordance with the standard syndication processes of
JPMorgan and MLPF&S or customary market standards for dissemination of such type
of information, (g) with your consent, (h) to the extent such Confidential
Information (x) becomes publicly available other than as a result of disclosure
by such Commitment Party, its affiliates or Representatives or (y) becomes
available to such Commitment Party or any of its respective affiliates on a
nonconfidential basis from a source other than the Borrower, its affiliates or

 

-8-



--------------------------------------------------------------------------------

Representatives or any person that the Commitment Party or its Representatives
know is breaching a confidentiality obligation to the Borrower or its
subsidiaries by making such Confidential Information available without the
consent or authorization of the Borrower, or (i) in the case of the information
set forth on Exhibit A, to S&P and Moody’s on a confidential basis. For purposes
of this paragraph, “Confidential Information” means all information received
from you, the Target or your or their subsidiaries relating to you, the Target
or any of your or their subsidiaries or affiliates or any of their respective
businesses, other than any such information that is available to such Commitment
Party or its affiliates on a nonconfidential basis prior to disclosure by you or
any of your subsidiaries. Any Person required to maintain the confidentiality of
Confidential Information as provided in this paragraph shall be considered to
have complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such person would accord to its own confidential information. The obligations
of each of the Commitment Parties under this paragraph shall automatically
terminate and be superseded by the confidentiality provisions in the Term
Facility Documentation, and in any case, on the date that is one year from the
date hereof.

This Commitment Letter and the Fee Letters may be executed in counterparts
which, taken together, shall constitute an original. Delivery of an executed
counterpart of this Commitment Letter or the Fee Letters by telecopier,
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart thereof.

This Commitment Letter and the Fee Letters shall be governed by, and construed
in accordance with, the laws of the State of New York; provided, however, that
(a) the interpretation of the definition of Company Material Adverse Effect and
the determination of whether there shall have occurred a Company Material
Adverse Effect, (b) the determination of whether the Acquisition has been
consummated as contemplated by the Purchase Agreement, and (c) the determination
of whether the representations and warranties made by the Target in the Purchase
Agreement are accurate, and whether any inaccuracy thereof entitles the Borrower
to terminate its obligations under the Purchase Agreement or not to consummate
the Acquisition, shall be determined in accordance with the laws of the State of
Delaware without regard to principles of conflicts of laws that would result in
the application of the laws of any other jurisdiction. Each Commitment Party and
you hereby irrevocably and unconditionally submit to the exclusive jurisdiction
of any state or Federal court sitting in the Borough of Manhattan in the City of
New York over any suit, action or proceeding arising out of or relating to the
Transactions or the other transactions contemplated hereby, this Commitment
Letter or the Fee Letters or the performance of services hereunder or
thereunder. Each Commitment Party and you agree that service of any process,
summons, notice or document by registered mail addressed to you or us shall be
effective service of process for any suit, action or proceeding brought in any
such court. Each Commitment Party and you hereby irrevocably and unconditionally
waive any objection to the laying of venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding has been brought in any inconvenient forum. Each Commitment Party and
you hereby irrevocably waive any and all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to the Acquisition, this Commitment Letter, the Fee
Letters, the Bridge Term Loan Facility or the actions of the Commitment Parties
in the negotiation, performance or enforcement hereof.

This Commitment Letter and the Fee Letters embody the entire agreement and
understanding among the Commitment Parties and you with respect to the Bridge
Term Loan Facility and supersede all prior agreements and understandings
relating to the specific matters hereof. No party has been authorized by any of
the Commitment Parties to make any oral or written statements that are
inconsistent with this Commitment Letter. This Commitment Letter is not
assignable by the Borrower without our prior written consent and is intended to
be solely for the benefit of the parties hereto and the Indemnified Parties.

 

-9-



--------------------------------------------------------------------------------

Each of the parties hereto agrees that this Commitment Letter, if accepted by
you as provided above, is a binding and enforceable agreement (subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law)) with respect to the subject matter contained herein, including an
agreement to negotiate in good faith the Term Loan Documentation by the parties
hereto in a manner consistent with this Commitment Letter, it being acknowledged
and agreed that the funding of the Bridge Term Loan Facility and the commitment
provided hereunder is subject to the Funding Conditions.

This Commitment Letter and all commitments and undertakings of the Commitment
Parties hereunder will expire at 11:59 p.m. (New York City time) on January 26,
2016 unless you execute this Commitment Letter and the Fee Letters and return
them to us prior to that time (which may be by facsimile or electronic
transmission), whereupon this Commitment Letter and the Fee Letters (each of
which may be signed in one or more counterparts) shall become binding
agreements. In the event that the initial borrowing under the Bridge Term Loan
Facility does not occur on or before the Expiration Date, then this Commitment
Letter and the commitments hereunder shall automatically terminate unless we
shall, in our discretion, agree to an extension. “Expiration Date” means the
earliest of (i) July 24, 2016, (ii) the closing of the Acquisition without the
use of the Bridge Term Loan Facility and (iii) the termination (in accordance
with the terms thereof) or public abandonment of the Purchase Agreement, after
execution of the Purchase Agreement and prior to closing of the Acquisition.

THIS WRITTEN AGREEMENT (WHICH INCLUDES THE SUMMARY OF TERMS) AND THE FEE LETTERS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-10-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. By:  

/s/ John Kowalczuk

Name:   John Kowalczuk Title:   Executive Director J.P. MORGAN SECURITIES LLC
By:  

/s/ Natalia Klykova

Name:   Natalia Klykova Title:   Managing Director

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:  

/s/ Jonathan Mullen

Name:   Jonathan Mullen Title:   Managing Director BANK OF AMERICA, N.A. By:  

/s/ Ryan Maples

Name:   Ryan Maples Title:   Sr. Vice President

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

/s/ Ola Anderssen

Name:   Ola Anderssen Title:   Director

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Allison Burgun

Name:   Allison Burgun Title:   Vice President

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC By:  

/s/ Timothy Houlahan

Name:   Timothy Houlahan Title:   Managing Director
WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Jocelyn Boll

Name:   Jocelyn Boll Title:   Vice President

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written:

 

TOTAL SYSTEM SERVICES, INC. By:  

/s/ Paul M. Todd

Name:   Paul M. Todd Title:   Senior Executive Vice President and Chief
Financial Officer

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

SUMMARY OF TERMS AND CONDITIONS

TOTAL SYSTEM SERVICES, INC.

$2,000 MILLION BRIDGE TERM LOAN FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit A is attached.

 

BORROWER:    Total System Services, Inc., a Georgia corporation (the
“Borrower”).

ADMINISTRATIVE

AGENT:

   JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”) will act as sole
administrative agent (the “Administrative Agent”). JOINT LEAD ARRANGERS AND
JOINT BOOKRUNNERS:    J.P. Morgan Securities LLC (“JPMorgan”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“MLPF&S”), The Bank of Tokyo-Mitsubishi
UFJ, Ltd. (“BTMU”), U.S. Bank National Association (“U.S. Bank”) and Wells Fargo
Securities, LLC (“Wells Fargo Securities”) (in such capacities, collectively,
the “Lead Arrangers”). SYNDICATION AGENT:    Bank of America, N.A.
CO-DOCUMENTATION AGENTS:    BTMU, U.S. Bank and Wells Fargo Bank, National
Association LENDERS:    A syndicate of financial institutions (including
JPMorgan Chase Bank, Bank of America, N.A., BTMU, U.S. Bank and Wells Fargo
Bank, National Association) arranged by the Lead Arrangers and reasonably
acceptable to the Borrower (collectively, the “Lenders”). BRIDGE TERM LOAN
FACILITY:    A $2,000 million 364-day bridge term loan facility (the “Bridge
Term Loan Facility” the bridge term loans thereunder, the “Bridge Term Loans”),
made in U.S. Dollars in a single advance on the Closing Date. The Bridge Term
Loan Facility shall consist of two tranches, a $1,500 million tranche (the
“Capital Markets Tranche”) and a $500 million tranche (the “Loan Tranche”).
PURPOSE:    The proceeds of the Bridge Term Loan Facility will be used, in part,
to finance the Acquisition, to repay certain indebtedness of the Target and its
subsidiaries, and to pay fees and expenses related thereto. CLOSING DATE:    The
date of initial funding under the Term Facility Documentation (the “Closing
Date”) to occur on or before the Expiration Date. INTEREST RATES:    As set
forth in Addendum I. MATURITY:    The Bridge Term Loan Facility shall terminate
and all amounts outstanding thereunder shall be due and payable 364 days from
the Closing Date (the “Maturity Date”).



--------------------------------------------------------------------------------

OPTIONAL PREPAYMENTS:    The Borrower may prepay the Bridge Term Loan Facility
in whole or in part at any time without premium or penalty, subject to
reimbursement of the Lenders’ customary breakage and redeployment costs (but not
lost profits) in the case of prepayment of LIBOR borrowings. MANDATORY
PREPAYMENTS AND COMMITMENT REDUCTIONS:   

On or prior to the Closing Date (assuming for purposes hereof the Transactions
have been consummated), the aggregate commitments in respect of the Bridge Term
Loan Facility shall be permanently reduced by an amount equal to, and after the
Closing Date the Borrower shall make prepayments of Bridge Term Loans from:

 

(a) 100% of the net cash proceeds from any non-ordinary course sale or other
disposition of assets (including as a result of casualty or condemnation) by the
Borrower and its subsidiaries (subject to exceptions and reinvestment rights to
be agreed);

 

(b) 100% of the net cash proceeds from issuances or incurrences of debt by the
Borrower and its subsidiaries (other than (i) borrowings under revolving
facilities of the Borrower and its subsidiaries (provided that for the avoidance
of doubt the establishment of aggregate commitments under revolving facilities
in excess of $350 million shall result in a commitment reduction or prepayment
hereunder as set forth below) and (ii) certain other indebtedness to be agreed);
provided that in any event prepayments or reductions, as applicable, shall be
required to the extent that the Borrower or its subsidiaries enter into a credit
agreement after the date hereof pursuant to which the Borrower or its
subsidiaries obtains commitments for term loan facilities ( “Replacement Term
Loan Facilities”) and/or revolving facilities ( “Replacement Revolving Loan
Facilities”, collectively with any Replacement Term Loan Facilities, the
“Replacement Facilities”) to fund a portion of the Transactions, in an amount
equal to the aggregate amount of commitments under Replacement Term Loan
Facilities in excess of $300 million and the aggregate amount of commitments
under Replacement Revolving Loan Facilities which, when aggregated with any
revolving commitments still outstanding under the Borrower’s existing revolving
facility dated September 10, 2012, if any, at such time), is in excess of $350
million (which reductions and/or prepayments shall only reduce or prepay the
commitments or Bridge Term Loans, as applicable, of JPMorgan Chase Bank, Bank of
America, N.A., BTMU, U.S. Bank, Well Fargo Bank, National Association and such
other Lenders, if any, who executed the Joinder Agreements (and who have a
commitment in respect of the Loan Tranche pursuant to such Joinder Agreements),
with such reductions and/or prepayments to be allocated pro rata based on their
respective commitments as of the date of such reduction)); and

 

(c) 100% of the net cash proceeds from issuances of new equity or equity linked
securities by the Borrower (other than net cash proceeds from equity issuances
made pursuant to employee compensation plans or arrangements or pursuant to the
Borrower’s dividend reinvestment plan).

 

-2-



--------------------------------------------------------------------------------

  

Reductions or prepayments in respect of the Replacement Facilities shall be
allocated first to the Loan Tranche and second to the Capital Markets Tranche.
Reductions or prepayments in respect of the issuance of notes or other debt
securities shall be allocated first to the Capital Markets Tranche and second to
the Loan Tranche. All other reductions or prepayments shall be allocated ratably
between the Capital Markets Tranche and the Loan Tranche.

 

For the avoidance of doubt the commitments in respect of the Bridge Term Loan
Facility shall be reduced to zero upon the occurrence of the Expiration Date
and/or immediately after the funding thereof on the Closing Date.

CONDITIONS PRECEDENT TO CLOSING DATE    Subject to the Limited Conditionality
Provision, the closing and the initial extension of credit under the Bridge Term
Loan Facility will solely be subject to the satisfaction of the conditions
precedent as set forth in the Commitment Letter constituting Funding Conditions,
including Exhibit B to the Commitment Letter. REPRESENTATIONS AND WARRANTIES:   
To be substantially the same as those contained in the Borrower’s Credit
Agreement dated April 8, 2013 among the Borrower, JPMorgan Chase Bank, N.A., as
administrative agent and the other parties thereto (as amended, supplemented or
otherwise modified up to the date hereof, the “Existing Credit Agreement”)
(including the exceptions and qualifications contained therein), modified as
agreed for transactions of this type, which shall be limited to the following:
(i) legal existence, qualification and power; (ii) due authorization and no
contravention of law, contracts or organizational documents; (iii) governmental
and third party approvals and consents; (iv) enforceability; (v) accuracy and
completeness of specified financial statements and no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a material adverse effect; (vi) no material litigation (vii)
compliance with contracts; (viii) ownership of property; (ix) insurance matters;
(x) compliance with environmental laws; (xi) tax matters; (xii) ERISA
compliance; (xiii) identification of subsidiaries; (xiv) not engaging in the
business of purchasing or carrying margin stock (other than repurchases by the
Borrower of its own capital stock permitted by the Existing Credit Agreement);
(xv) status under Investment Company Act; (xvi) solvency; (xvii) accuracy of
disclosure; (xviii) use of proceeds; (xix) compliance with laws;
(xx) intellectual property and (xxi) Patriot Act, sanctions, anti-corruption and
anti-money laundering. COVENANTS:    To be substantially the same as those
contained in the Existing Credit Agreement (including the exceptions and
qualifications contained therein), which shall be limited to the following: (i)
delivery of financial statements, SEC filings, compliance certificates and other
specified information, (ii) notices of default, litigation, governmental
proceedings or investigations, which litigation, proceedings or investigations
could

 

-3-



--------------------------------------------------------------------------------

  

reasonably be expected to have a material adverse effect, certain ERISA events
and material changes in accounting or financial reporting practices;
(iii) payment of certain obligations; (iv) preservation of existence;
(v) maintenance of properties and insurance; (vi) compliance with laws;
(vii) maintenance of books and records; (viii) inspection rights; (ix) use of
proceeds; and (x) limitations on (A) investments (including loans and advances),
(B) mergers and other fundamental changes, (C) sales and other dispositions of
property or assets, (D) dividends and other distributions by the Borrower after
the occurrence of an event of default, (E) changes in the nature of business,
(F) transactions with affiliates, (G) use of proceeds (including use in
compliance with Patriot Act, sanctions, anti-corruption and anti-money
laundering laws, rules and regulations), (H) swaps and (I) liens and negative
pledge clauses. On and after the Closing Date, the covenants shall prohibit (x)
discretionary special dividends, discretionary special distributions and
discretionary stock repurchases, in each case in the form of cash only, by the
Borrower in excess of $25 million in the aggregate (it being understood the
Borrower’s ordinary dividends and distributions and any increases thereof in
each case approved by the board of directors of the Borrower shall not be
subject to this limitation) and (y) the Borrower and its subsidiaries from
entering into, after the Closing Date, acquisitions or acquisition agreements
where the acquisition consideration is in the form of cash payable by the
Borrower or its subsidiaries in an aggregate amount of all such transactions in
excess of $25 million.

 

Financial covenants to be limited to the following:

 

•       Minimum Consolidated Fixed Charge Coverage Ratio (EBITDAR/Interest
Expense plus Rental Expense, with financial definitions to be substantially the
same as those contained in the Existing Credit Agreement except as otherwise
agreed) of at least 2.5 to 1.0.

 

•       Maximum Consolidated Leverage Ratio (with financial definitions to be
substantially the same as those contained in the Existing Credit Agreement
except as otherwise agreed) not to exceed 4.25 to 1.00, with such ratio stepping
down to:

 

(i) in the event the Closing Date is on or prior to May 15, 2016, 4.00 to 1.00
on December 31, 2016 and 3.75 to 1.00 on March 31, 2017 (with such final ratio
applying for any fiscal quarter thereafter); or

 

(ii) in the event the Closing Date is after May 15, 2016, 4.00 to 1.00 on March
31, 2017 and 3.75 to 1.00 on June 30, 2017 (with such final ratio applying for
any fiscal quarter thereafter).

 

Each of the ratios referred to above will be calculated on a consolidated basis
as of the end of each consecutive four fiscal quarter period.

 

-4-



--------------------------------------------------------------------------------

EVENTS OF DEFAULT:    To be substantially the same as those contained in the
Existing Credit Agreement (including notice and cure rights provided therein),
which shall be limited to the following: (i) nonpayment of principal, interest,
fees or other amounts; (ii) failure to perform or observe covenants set forth in
the loan documentation (subject to grace periods as set forth in the Existing
Credit Agreement); (iii) any representation or warranty proving to have been
incorrect in any material respect when made or confirmed; (iv) cross-default to
other indebtedness in excess of $50 million in principal amount; (v) bankruptcy
and insolvency defaults (with a 60-day grace period for involuntary
proceedings); (vi) inability to pay debts; (vii) monetary judgment defaults in
excess of $50 million to the extent not covered by insurance and nonmonetary
judgment defaults which could reasonably be expected to have a material adverse
effect; (viii) customary ERISA defaults; (ix) actual or asserted invalidity or
impairment of any material provisions of the loan documentation; and (x) change
of control. ASSIGNMENTS AND PARTICIPATIONS:   

Subject to the consents described below (which consents will not be unreasonably
withheld or delayed), each Lender will be permitted to make assignments to other
financial institutions in respect of the Bridge Term Loan Facility in a minimum
amount equal to $5 million.

 

Consents: The consent of the Borrower will be required unless (i) an event of
default has occurred and is continuing or (ii) the assignment is to a Lender, an
affiliate of a Lender or an Approved Fund (as such term is defined in the
Existing Credit Agreement) (and the Borrower’s consent will be deemed given if
not expressly withheld within five business days). The consent of the
Administrative Agent (not to be unreasonably withheld or delayed) will be
required for any assignment of any outstanding Bridge Term Loan to an entity
that is not a Lender, an affiliate of a Lender or an Approved Fund.

 

Assignments Generally: An assignment fee in the amount of $3,500 will be charged
to the assigning Lender or the assignee Lender, as such Lenders may agree, with
respect to each assignment unless waived by the Administrative Agent in its sole
discretion. Each Lender will also have the right, without consent of the
Borrower or the Administrative Agent, to assign as security all or part of its
rights under the loan documentation to any Federal Reserve Bank.

 

Participations: Lenders will be permitted to sell participations with voting
rights limited to significant matters such as changes in amount, rate and
maturity date.

WAIVERS AND AMENDMENTS:    Amendments and waivers of the provisions of the loan
agreement and other definitive credit documentation will require the approval of
Lenders holding loans and commitments representing more than 50% of the
aggregate amount of the loans and commitments under the Bridge Term Loan
Facility (the “Required Lenders”), except that (a) the consent of each Lender
shall be required with respect to (i) the waiver of certain conditions precedent
to be agreed to the initial credit extension under the

 

-5-



--------------------------------------------------------------------------------

   Bridge Term Loan Facility, (ii) the amendment of pro rata sharing provisions,
and (iii) the amendment of the voting percentages of the Lenders, and (b) the
consent of each Lender affected thereby shall be required with respect to (i)
increases or extensions in the commitment of such Lender, (ii) reductions of
principal, interest or fees, and (iii) extensions of scheduled maturities or
times for payment. INDEMNIFICATION:   

The Borrower will indemnify and hold harmless the Administrative Agent, the
Bookrunner, the Lead Arrangers, any other agents acting in their capacity as
such and each Lender and their respective affiliates and their partners,
directors, officers, employees, agents and advisors (each an “Indemnified
Party”) from and against all losses, claims, damages, liabilities and expenses
arising out of or relating to the Acquisition, the Bridge Term Loan Facility,
the Borrower’s use of loan proceeds or the commitments, including, but not
limited to, reasonable attorneys’ fees (but in the case of attorney’s fees,
expenses and charges, limited in the reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to all Indemnified Parties
taken as a whole and, if reasonably necessary, one local counsel for all
Indemnified Parties taken as a whole in each relevant jurisdiction and, solely
in the case of an actual or perceived conflict of interest, one additional
counsel (and if reasonably necessary, one local counsel in each relevant
jurisdiction) to each group of similarly situated affected Indemnified Parties)
and settlement costs except (i) to the extent resulting from the bad faith,
gross negligence or willful misconduct of such Indemnified Party or material
breach by such Indemnified Party of its obligations under the Bridge Term Loan
Facility, in each case, as determined in a final, nonappealable judgment of a
court of competent jurisdiction and (ii) those arising out of, or in connection
with, any proceeding that does not involve any act or omission by the Borrower
or any of its affiliates and that is brought by an Indemnified Party against any
other Indemnified Party (except to the extent relating to such Indemnified Party
acting in an agency or other representative capacity in connection with the
Bridge Term Loan Facility). This indemnification shall survive and continue for
the benefit of all such persons or entities.

 

The loan documentation shall contain a customary waiver and agreement by the
parties not to assert claims for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, the loan documents or any agreement or instrument
contemplated thereby, the transactions contemplated thereby, any loan or the use
of the proceeds thereof; provided that nothing contained in such waiver and
agreement not to assert shall limit the Borrower’s indemnity obligations to the
extent set forth in such loan documents.

DEFAULTING LENDERS    The loan documentation shall contain customary “Defaulting
Lender” provisions for transactions and facilities of this type. EU BAIL-IN   
The loan documentation shall contain customary language relating to the EU
Bail-in regime to be mutually agreed.

 

-6-



--------------------------------------------------------------------------------

GOVERNING LAW:    State of New York. PRICING/FEES/EXPENSES:    As set forth in
Addendum I. OTHER    Each of the parties shall (i) waive its right to a trial by
jury and (ii) submit to exclusive New York jurisdiction.

 

 

-7-



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES AND EXPENSES

 

INTEREST RATES:   

At the Borrower’s option, any Bridge Term Loan will bear interest at a rate
equal to (i) LIBOR (which if less than zero shall be deemed to be zero) adjusted
for applicable reserve requirements plus the Applicable Margin, as determined in
accordance with the Performance Pricing grid set forth below or (ii) the Base
Rate (to be defined as the highest of (a) JPMorgan Chase Bank’s prime rate, (b)
the Federal Funds rate (which if less than zero shall be deemed to be zero) plus
.50% and (c) one-month LIBOR plus 1.00%) plus the Applicable Margin.

 

The Borrower may select interest periods of one, two, three or six months for
LIBOR loans or, upon consent of all of the affected Lenders, such other period
that is twelve months or less, subject to availability. Interest shall be
payable at the end of the selected interest period, but no less frequently than
quarterly.

 

During the continuance of event of default under the loan documentation, the
Applicable Margin on obligations owing under the loan documentation shall
increase by 2% per annum (subject to the request of the Required Lenders).

DURATION FEES:   

The Borrower shall pay non-refundable duration fees based on the following
percentages of the aggregate principal amount of Loans outstanding on the dates
below, each such duration fee to be payable on such applicable date:

 

90 days after the Closing Date: 0.50%

 

180 days after the Closing Date: 0.75%

 

270 days after the Closing Date: 1.00%

PERFORMANCE PRICING:    The Applicable Margin for LIBOR Loans shall be, at any
time, the rate per annum set forth in the table below opposite the corporate
credit rating of the Borrower by Standard & Poor’s Financial Services LLC or
Moody’s Investors Service, Inc; provided that such amount shall increase by an
additional 25 basis points at the end of each successive three month period
after the Closing Date. In the case of a split rating, the higher rating will
apply (provided further that if there is a difference of more than one ratings
level, the level one lower than the higher rating will apply); if there is only
one rating, such rating will apply; and if there is no rating, the lowest rating
set forth below will apply; provided that if there is no rating as a result of
both Standard & Poor’s Financial Services LLC and Moody’s Investors Service,
Inc. (or their successors) ceasing to issue ratings generally, the rating in
effect immediately prior to the Borrower no longer having a rating shall apply
until the parties can agree on an alternative method of determining the
Applicable Margin for LIBOR and Base Rate Loans (such ratings principles, the
“Ratings Principles”). The Applicable Margin for Base Rate Loans shall be

 

-1-



--------------------------------------------------------------------------------

   1.00% per annum less than the Applicable Margin for LIBOR Loans in each
category (but not less than zero).

 

Debt Rating

   Applicable
Margin for
LIBOR
Loans  

A- / A3 or better

     1.000 % 

BBB+ / Baa1

     1.125 % 

BBB / Baa2

     1.250 % 

BBB- / Baa3

     1.500 % 

< BBB- / Baa3

     1.750 % 

 

CALCULATION OF INTEREST AND FEES:    Other than calculations in respect of
interest at the prime rate (which shall be made on the basis of actual number of
days elapsed in a 365/366 day year), all calculations of interest and fees shall
be made on the basis of actual number of days elapsed in a 360 day year.

COST AND YIELD PROTECTION:

   Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy, liquidity, tax gross up,
increased cost and capital requirements or their interpretation, illegality,
unavailability, reserves without proration or offset and payments free and clear
of withholding or other taxes (provided that (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted, issued
or implemented), in each case shall be substantially similar to those set forth
in the Existing Credit Agreement.

EXPENSES:

   The Borrower will pay all reasonable and invoiced out-of-pocket costs and
expenses of the Administrative Agent and the Lead Arrangers associated with the
preparation, due diligence, administration, syndication and closing of all loan
documentation, including, without limitation, the reasonable and invoiced legal
fees of counsel to the Administrative Agent and the Lead Arrangers, regardless
of whether or not the Bridge Term Loan Facility is closed (it being understood
and agreed that the Administrative Agent and the Lead Arrangers shall use a
single transaction counsel in connection with the principal negotiation and
documentation of the foregoing). The Borrower will also pay the reasonable and
invoiced out-of-pocket expenses of the Administrative Agent and each Lender
(including reasonable legal fees of counsel which shall be limited to legal fees
of one primary counsel to the Administrative Agent and the Lenders taken as a
whole and, if reasonably necessary, one local counsel in each relevant
jurisdiction for

 

-2-



--------------------------------------------------------------------------------

   the Administrative Agent and the Lenders taken as a whole and, solely in the
case of an actual or perceived conflict of interest, one additional counsel (and
if reasonably necessary, one local counsel in each relevant jurisdiction) to
each group of similarly situated affected parties) in connection
with the enforcement of any of the loan documentation.

 

-3-



--------------------------------------------------------------------------------

EXHIBIT B

CONDITIONS

The availability of the Bridge Term Loan Facility shall be subject solely to the
satisfaction of the following conditions and the other Funding Conditions
(subject to the Limited Conditionality Provision). Capitalized terms used but
not defined herein have the meanings set forth in the Commitment Letter to which
this Exhibit B is attached, including Exhibit A thereto.

1. Each party thereto shall have executed and delivered the Term Facility
Documentation on terms consistent with the Commitment Letter and otherwise
reasonably satisfactory to both the Borrower and the Commitment Parties, and the
Commitment Parties shall have received:

 

  a. customary closing certificates and legal opinions from counsel to Borrower;
and

 

  b. a certificate from the chief financial officer of Borrower, substantially
in form of Exhibit C to the Commitment Letter, certifying that Borrower and its
subsidiaries, on a consolidated basis after giving effect to the Transactions
and the other transactions contemplated hereby, are solvent.

2. On the Closing Date, after giving effect to the Transactions, neither the
Borrower nor any of its subsidiaries shall have any material indebtedness for
borrowed money other than (i) indebtedness in connection with the Existing
Credit Agreement and that certain credit agreement dated September 10, 2012,
among the Borrower, JPMorgan Chase Bank, N.A., as administrative agent and the
lenders and other agents party thereto (and in the case of each of the foregoing
any refinancing or replacements thereof not in excess, in the case of any
revolving facilities, of $800 million in the aggregate and in the case of term
loan facilities, of $700 million in the aggregate), (ii) the Borrower’s existing
2.375% and 3.75% Notes due 2018 and 2023, respectively, (iii) the Bridge Term
Loan Facility, (iv) indebtedness of the Target and its subsidiaries permitted
under the Purchase Agreement, (v) indebtedness as to which the net proceeds have
been used to fund a portion of the Acquisition and have reduced the commitments
of the Commitment Parties in respect of the Bridge Term Loan Facility by a
corresponding amount, (vi) indebtedness described on Schedule I hereto and
(vii) other indebtedness to be agreed.

3. The terms of the Purchase Agreement (including all exhibits, schedules,
annexes and other attachments thereto and other agreements related thereto) and
all material related documents shall be reasonably satisfactory to the Lead
Arrangers, it being agreed that the Purchase Agreement (including all exhibits,
schedules, annexes and other attachments thereto) dated January 26, 2016
provided to the Lead Arrangers is reasonably satisfactory to the Lead Arrangers.
The Acquisition shall be consummated in all material respects in accordance with
the Purchase Agreement, substantially concurrently with the initial funding of
the Bridge Term Loan Facility, and no provision thereof shall have been amended
or waived, and no consent or request shall have been given thereunder, by the
Borrower or its affiliates, in any manner materially adverse to the interests of
the Commitment Parties or the Lenders without the prior written consent of the
Commitment Parties, not to be unreasonably withheld, conditioned or delayed (it
being understood that (a) any amendment to the definition of “Company Material
Adverse Effect” in the Purchase Agreement shall be deemed material and adverse
to the interests of the Commitment Parties and Lenders, (b) any amendment,
waiver, consent or other modification that decreases the purchase price in
respect of the Acquisition less than 10% shall be deemed not to be materially
adverse to the interests of the Commitment Parties or the Lenders, so long as
such decrease is allocated to reduce the Bridge Term Loan Facility on a dollar
for dollar basis, and (c) any increase or decrease in the purchase price in
respect of the Acquisition pursuant to any purchase price or similar adjustment
provisions set forth in the Purchase Agreement (as in effect on the date hereof)
shall not constitute an alteration, amendment, change, supplement, waiver,
consent or other modification to the Purchase Agreement)).

 

-1-



--------------------------------------------------------------------------------

4. The Specified Purchase Agreement Representations shall be true and correct,
and the Specified Representations shall be true and correct in all material
respects (unless already qualified by materiality or “material adverse effect”,
in which case they shall be true and correct in all respects) as of the Closing
Date (except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (unless already qualified by materiality or “material adverse
effect”, in which case they shall be true and correct in all respects) as of
such earlier date), in each case in the manner described in the fifth paragraph
in the Commitment Letter.

5. The Expiration Date shall not have occurred.

6. The Commitment Parties shall have received (a) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower and its subsidiaries and the Target and its subsidiaries, for the
three most recently completed fiscal years ended at least 60 days before the
Closing Date and (b) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Borrower and its
subsidiaries and the Target and its subsidiaries, for each subsequent fiscal
quarter ended at least 40 days before the Closing Date; provided that filing of
the required financial statements on form 10-K and form 10-Q by the Borrower
and/or the Target will be deemed to satisfy the foregoing requirements. As of
the date hereof, the Commitment Parties acknowledge receipt of the following
financial historical statements: the financial statements referred to in clause
(a) with respect to the Borrower and its subsidiaries and the Target and its
subsidiaries for the fiscal years ended December 31, 2012, 2013 and 2014,
respectively and the financial statements referred to in clause (b) for the
first, second and third fiscal quarters ended March 31, June 30 and
September 30, 2015, respectively, of the Borrower and its subsidiaries and for
the second and third fiscal quarters ended June 30 and September 30, 2015,
respectively, of the Target and its subsidiaries.

7. The Commitment Parties shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statements of income of the Borrower
and its subsidiaries as of and for the periods required to be presented under
Article XI of Regulation S-X under the Securities Act of 1933, as amended, in
connection with the financial statements delivered pursuant to paragraph 6
above, prepared after giving effect to the Transactions as if the Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such statements of income).

8. The Administrative Agent shall have received, at least 3 business days prior
to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, in each case that
had been requested by the Commitment Parties and Lenders through the
Administrative Agent in writing at least 5 business days prior to such required
delivery date.

9. All fees and expenses due to the Commitment Parties and the Lenders pursuant
to the Commitment Letter and Fee Letters, for which, in the case of expenses, an
invoice has been received at least two business days prior to the Closing Date,
shall have been paid or shall have been authorized to be deducted from the
proceeds of the initial funding under the Bridge Term Loan Facility.

10. The Lead Arrangers shall have received from or on behalf of the Borrower the
historical and pro forma financial statements set forth in paragraphs 6 and 7
above, which shall meet the requirements of Regulation S-X under the Securities
Act of 1933, as amended (“Regulation S-X”), and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration

 

-2-



--------------------------------------------------------------------------------

statement under such Act on Form S-3; provided that such financial statements
for the Target and its subsidiaries shall meet the requirements of Rule 3-05 of
Regulation S-X (without giving effect to Rule 3-05(b)(4) thereof) for a
non-issuer entity whose financial statements are filed in a registration
statement of the Borrower to permit a registration statement of the Borrower
required to include such financial statements to be declared effective by the
Securities and Exchange Commission on the last day of the period set forth in
the immediately following sentence. A period of no less than 15 business days
from the date of delivery of the information required by this paragraph 10 to
the Lead Arrangers shall have elapsed prior to the Closing Date (it being
understood and agreed that the entirety of such 15 business day period shall
commence not earlier than March 1, 2016).

 

-3-



--------------------------------------------------------------------------------

SCHEDULE I

OTHER INDEBTEDNESS

 

1. Yen-denominated term loan facility (¥2 billion) for Total System Services
Holding Europe LP from Royal Bank of Scotland.

 

2. Capital leases and purchase money financing obligations in the ordinary
course of business.

 

-1-



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SOLVENCY CERTIFICATE

[●], 2016

Pursuant to Section [●] of the [Credit Agreement], dated as of [●], (the “Credit
Agreement”; terms defined therein being used herein as therein defined), among
Total System Services, Inc., a Georgia corporation (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), the undersigned Chief Financial Officer
of the Borrower hereby certifies on behalf of the Borrower and its Subsidiaries,
in the undersigned’s capacity as an officer of the Borrower and not in any
individual capacity, as follows:

As of the date hereof, after giving effect to the use of the proceeds of the
Term Loans and the other Transactions, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent. As used in this paragraph, “Solvent” means,
with respect to the Borrower and its Subsidiaries, on a consolidated basis, on
any date of determination, that on such date (a) the fair value of the property
of the Borrower and its Subsidiaries, on a consolidated basis, is greater than
the total amount of liabilities, including contingent liabilities, of the
Borrower and its Subsidiaries, on a consolidated basis, (b) the present fair
salable value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, is not less than the amount that will be required to pay the
probable liability of the Borrower and its Subsidiaries, on a consolidated
basis, on their debts as they become absolute and matured, (c) the Borrower and
its Subsidiaries, on a consolidated basis, do not intend to, and do not believe
that they will, incur debts or liabilities beyond their ability to pay such
debts and liabilities as they become absolute and matured, and (d) the Borrower
and its Subsidiaries, on a consolidated basis, are not engaged in business, and
are not about to engage in business, for which their property would constitute
an unreasonably small capital, and (e) the Borrower and its Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities, contingent or
otherwise, as they become absolute and matured. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability. It is
assumed that the indebtedness and other obligations incurred on the date hereof
under the Credit Agreement will come due on their respective stated maturities.

IT WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the date set forth above.

 

 

Name:   Title:   Chief Financial Officer